Citation Nr: 1758075	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-24 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to March 15, 2012, and in excess of 30 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to January 1973.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2011 by a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This matter was considered in a March 2016 Board decision, discussed in greater detail below.  At that time the Board identified the issue on appeal as "entitlement to a rating higher than 30 percent for posttraumatic stress disorder."  However, the Board notes that the Veteran submitted a statement demonstrating that he disagreed with the initial, June 2011, grant of service connection, in a timely manner.  As this statement is considered a timely notice of disagreement, the issue is recharacterized above to reflect the Veteran's disagreement with the June 2011 rating decision.  The Board is cognizant that the issue as it is stated above may change again following the adjudication of the earlier effective date referred below.

Under Rice v. Shinseki the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  This issue has been separately characterized in the issues above in accordance with that decision.

In March 2016, the Board denied the Veteran's claim for a rating in excess of 30 percent for PTSD.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Court vacated the decision, remanding the issue back to the Board.

The issues of entitlement to service connection for bipolar disorder and entitlement to an effective date prior to March 7, 2011 for service connection for PTSD have been raised by the record February 2017 appellant brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a February 2017 appellant brief, the Veteran, by way as his representative, asserted that his bipolar disorder may be related to his service and indicated that the issue of service connection for bipolar disorder should be considered.  This issue is referred for adjudication, above.

Given that the Veteran's psychiatric symptoms have been previously distinguished, where possible, as due to either non-service connected bipolar disorder and service-connected PTSD, a finding that bipolar disorder is related to service could affect the Veteran's disability rating and should be considered prior to any additional development of the PTSD claim as the claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Further, in its June 2017 Memorandum Decision, the Court found that the Veteran's January 2013 VA examination was inadequate in that the VA examiner relied upon inaccurate findings.  Specifically, the Court found that the examiner inaccurately stated that the Veteran's symptoms had improved despite contemporaneous medical statements of record noting that the Veteran's PTSD symptoms were increasing in severity.  

In light of the above a new VA examination is in order to determine the nature and severity of the Veteran's PTSD.

Finally, as discussed in the Introduction, the issue of entitlement to a TDIU has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, the Veteran must be provided a notice letter and an application for entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:
 
1.  Send the Veteran and his representative a VCAA letter explaining how to establish entitlement to a TDIU.  Provide the Veteran a TDIU application, 
VA Form 21-8940, and advise him to complete and return it with the necessary information to assist him in substantiating his TDIU claim.

2.  After completing the development requested above, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his PTSD.  His claim file, including a complete copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

All conclusions must be supported by a complete rationale.  

3.  Adjudicate the issue of service connection for bipolar disorder.

4.  Finally, readjudicate the appeal.  If any of the benefits sought are denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







